DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-7 is the inclusion of a process circuitry of a magnetic resonance imaging apparatus configured to calculate a static magnetic field correction amount based on a static magnetic field distribution of a first imaging range narrower than a second imaging range; collect a magnetic resonance (MR) image of the second imaging range under a static magnetic field which is corrected based on the static magnetic field correction amount; and correct distortion of the collected MR image.  This in combination with the rest of the limitations of the claims is found in all of claims 1-7, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 8-14 is the inclusion of steps of calculating a static magnetic field correction amount based on a static magnetic field distribution of a first imaging range narrower than a second imaging range; collecting a magnetic resonance (MR) image of the second imaging range under a static magnetic field which is corrected based on the static magnetic field correction amount; and correcting distortion of the collected MR image.  This in combination with the rest of the limitations of the claims is found in all of claims 8-14, but not disclosed nor suggested by the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl